 

Blue Sphere Corporation 8-K [blsp-8k_070517.htm]

 

Exhibit 10.02

 

SHARE PURCHASE AGREEMENT

 

relating to the purchase of 100% of the share capital of ENERGYECO S.r.l.

 

June 29, 2017

 

 

 

 

Content

 

SECTION 1 - RECITALS, EXHIBITS AND DEFINITIONS p. 2     SECTION 2 - PURCHASE AND
SALE OF THE SHARES p. 7     SECTION 3 - PURCHASE PRICE p. 8     SECTION 4 -
CONDITIONS PRECEDENT p. 9     SECTION 5 - PRE-CLOSING COVENANTS p. 12    
SECTION 6 - CLOSING p. 12     SECTION 7 - PUCHASE PRICE ADJUSTMENT p. 14    
SECTION 8 - REPRESENTATIONS AND WARRANTIES p. 15     SECTION 9 - INDEMNIFICATION
OBLIGATIONS p. 23     SECTION 10 - ACTIONS AND CONDUCT OF THE SPV UNTIL CLOSING
p. 28     SECTION 11 - CERTAIN CLOSING UNDERTAKINGS p. 29     SECTION 12 -
GENERAL PROVISIONS p. 29     Exhibits p. 33

 

 

 

 

List of Exhibits

 

Exhibit C

Original Shareholders’ declaration

    Exhibit 3.2

Shareholders’ loans existing at Closing Date

    Exhibit 3.3.3

Guarantee Assignment Agreement

    Exhibit 4.1(C) Plant Test Procedure     Exhibit 4.1(J) No outstanding claim
declaration    

Exhibit 6.2(A)(ii)

Letter of resignation of the Directors of the SPV     Exhibit 6.2(A)(iv)

Guaranteed Plant Operation Management Agreement

   

Exhibit 8.1(vii)

Balance Sheets

    Exhibit 8.1(vii)bis

Interim Financial Statements

    Exhibit 8.1(xiv)

Contracts

    Exhibit 8.1(xvi)

SPV’s Bank accounts

   

Exhibit 8.1(xviii)

Insurance    

Exhibit 8.1(xix)

Leased Properties    

Exhibit 8.1(xxiv)

Due Diligence information 

 

 

 

 

SHARE PURCHASE AGREEMENT

 

by and between

 

BLUE SPHERE Corp., incorporated and existing under the laws of U.S., having its
registered office at 301 McCullough Drive 4th. Floor, Charlotte, NC 28262,
represented by Mr. Shlomo Palas, born [     ], resident in 17 Etrog St., Rosh
Hayyn (Israel), acting in his capacity of CEO and legal representative of the
company, duly empowered for the purposes hereof (hereinafter referred to as the
“BUYER”)

 

- on one side -

 

and

 

PRONTO VERDE A.G., incorporated and existing under the laws of Switzerland,
having its registered office in Aurdorf (UR), Bahnhoffplatz, 3, represented by
Mr. Giovanni Di Vincenzo, born in [     ], acting as chief executive officer of
the company, duly empowered for the purposes hereof (hereinafter referred to as
the “SELLER”);

 

- on the other side -

 

(hereinafter, the BUYER and the SELLER, collectively referred to as the
“PARTIES” and individually as the “PARTY”).

 

WHEREAS:

 

A.Energyeco S.r.l. is a limited liability company (“società a responsibilità
limitata”), organized under the laws of Italy, with registered office at Via
Cesare Cattaneo, 8, Cantu’ (CO), Italy, with fully paid-in share capital of EUR
50,000.00 (fifty thousand/00), registered with the Companies’ Register of Como
under No. 305519 and having tax code number 03274320138 (hereinafter referred to
as “SPV”);

 

B.the SPV owns and operates a 1MW plant for the production of electricity from
vegetal oil located in Cantù (CO), Via Cesare Cattaneo, 8 (hereinafter referred
to as the “PLANT”);

 

C.the SELLER has entered into a share purchase agreement with Itaca S.r.l.,
Nevada Immobiliare S.r.l., Mrs. Erika Cavaliere; Mr. Cesare Pagani and Mrs.
Alessandra Maria Cristina Pagani (hereinafter referred to as the “ORIGINAL
SHAREHOLDERS”) regarding the purchase of the entire capital of the SPV – as
confirmed by the written declaration executed by ORIGINAL SHAREHOLDERS attached
hereto as Exhibit C - and at the CLOSING DATE (as hereinafter defined) will own
- and intends to sell its entire participation, constituting 100% (one hundred
per cent) of the share capital of the SPV (hereinafter referred to as the
“SHARE”);

 

D.prior to the execution of this agreement, the BUYER has had the opportunity to
conduct, with the assistance of its advisors, a legal, technical, tax and
accounting due diligence on the requested documentation, as made available by
the SELLER, and by visiting on site the PLANT (“Due Diligence”); the BUYER,
further to the Due Diligence, has decided to enter into this Share Purchase
Agreement;

 

1 

 

 

E.subject to the terms and conditions contained herein, the SELLER intends to
sell to the BUYER, and the BUYER, intends to purchase from the SELLER, the
SHARE.

 

Now, therefore, the PARTIES agree as follows:

 

SECTION 1 - RECITALS, EXHIBITS AND DEFINITIONS

 

1.1In addition to other terms defined elsewhere in this Share Purchase
Agreement, the following terms shall have the following meanings:

 

AGREEMENT

means this Share Purchase Agreement by and between the SELLER and the BUYER,
including its recitals and Exhibits, as it may be amended from time to time;    
BALANCE SHEETS means the balance sheets as of December 31st, 2016 of the SPV
attached hereto as Exhibit 8.1(vii);     BUSINESS DAY means any calendar day on
which banks are open for business in Milan, Italy and in Israel;     CHANGE OF
CONTROL CONTRACT means all contracts entered into by the SPV with third parties
and/or by the SELLER with reference to the SPV  (i) which require a consent of
such third parties to the transaction contemplated herein (and in this case the
BUYER shall cooperate with the SELLER, in order to achieve the aforementioned
consent), or (ii) which require any prior notification of the transaction
contemplated herein to such third parties;     CLOSING means the set of actions
described in Section 6 below;     CLOSING DATE means the date on which the
CLOSING will take place pursuant to Section 6 below;     CONDITIONS PRECEDENT
means all conditions precedent, as set forth in Section 4 below, upon which the
CLOSING and the transfer of the SHARES are conditional;     GUARANTEED PLANT
OPERATION MANAGEMENT AGREEMENT (GPOMA) means the guaranteed plant operation
management agreement in the form attached hereto as Exhibit 6.2(A)(iv);

 

2 

 

 

ENVIRONMENTAL AND HEALTH AND SAFETY LAWS means all Laws concerning
environmental, health and safety, and risk prevention matters applicable to the
business and operation of the SPV, including without limitation: safety and
hygiene at work provisions, fire prevention, emissions, discharges or releases
of pollutants, contaminants or Hazardous Materials into the environment or
otherwise relating to the manufacture, processing, storage, transport or
disposal of Hazardous Materials;     GAAP

means the Italian generally accepted accounting principles approved by the
Consiglio Nazionale dei Dottori Commercialisti e dei Ragionieri, as supplemented
by the principles specified by the Organismo Italiano di Contabilità or, in
their absence, the accounting principles prepared by the International
Accounting Standard Board (I.A.S.B.), consistently applied by the SPV in the
preparation of its financial statements;

    HAZARDOUS MATERIAL means any substance, chemical or waste (including,
without limitation, asbestos, polychlorinated biphenyls (PCBs) and petroleum)
that is designated or defined (either by inclusion in a list of materials or by
reference to exhibited characteristics or otherwise) as hazardous, toxic or
dangerous, or as pollutant or contaminant under applicable laws at the date
hereof applicable to Plant, if any;     INTERIM FINANCIAL STATEMENTS means the
financial statements as of 30 June 2017 of the SPV attached hereto as Exhibit
8.1(vii)bis;     LOSSES means any liabilities, obligations, losses, damage,
charges, costs (including reasonable defence costs), expenses of any type,
nature and amount;

 

3 

 

 

MATERIAL ADVERSE CHANGE means any change or effect that, individually or in the
aggregate, has had or would be expected to have a material adverse effect on the
business, assets or liabilities of the SPV, taken as a whole; excluding any
change or effect arising out of or related to: (i) the announcement of this
AGREEMENT or the pendency or consummation of the transactions contemplated
hereby; (ii) a change in Law or accounting standards, principles or
interpretations thereof applicable to the SPV after the date hereof, (iii)
changes generally applicable to financial, economic, political or similar
conditions (including acts of war, armed hostilities, terrorism, weather
conditions or any other force majeure), (iv) changes or conditions generally
applicable in the industries in which the SPV operates, (v) any actions taken,
or failure to take action, or such other changes, in each case, either pursuant
to this AGREEMENT or which BUYER has approved, consented to or requested in
writing, (vi) any failure by the SPV to meet its internal budgets, plans or
forecasts of its revenues, earnings or other financial performance or results of
operations, in and of itself;     MATERIAL EVENT

means:

 

(a)       the SPV (i) being in a state of winding up or liquidation, (ii) being
insolvent or in any of the situations mandatorily demanding under applicable
laws reductions of its capital or a recapitalization or in any event yielding a
negative net asset value, (iii) being subject to bankruptcy or subject to any
insolvency or pre–insolvency procedures, liquidation or composition with
creditors (e.g., fallimento, insolvenza, liquidazione, concordato preventivo) or
restructuring agreement, or have any legal proceedings or other enforcement
measures for a value exceeding Euro 50,000,00 (fifty thousands/00) initiated or
applied for with respect to any of its properties or other assets, (iv) having
applied for admission to any insolvency procedures (including bankruptcy), or
having any such application or petition been filed or threatened in writing by
any third party or having any meeting for the winding up being convened, and, in
general, there being any reason which could justify the application of the above
mentioned procedures; or

 

(b)       any lien on assets of the SPV being created or threatened to be
created in connection with payment obligations in excess of EUR 50,000,00 (fifty
thousands/00); or

 

(c)       the SPV receiving written notice of any alleged fact giving rise to
any liability in excess of EUR 50,000,00 (fifty thousands/00) as a consequence
of any personal injury or property damage to a third party (including SPV
employees or its contractors), or being anyhow involved, at any title, in any
dispute regarding alleged potential or actual danger or injury to health; or

 

4 

 

 

 

(d)       any action of a civil, criminal or administrative nature by or before
any Authority being brought or threatened against or involving the SPV, provided
that, in connection with actions of a civil nature only, a liability may, arise
to the SPV in excess of EUR 50,000,00 (fifty thousands/00);

   

NET FINANCIAL POSITION (“NFP”)

means the aggregate amount of the following: a) total cash position (cash, cash
equivalents and marketable securities) + b) short term or long term receivables
against banks and further financial entities + c) public bonds or other debt
securities – d) short term or long term debts against Banks or other financial
institutions;

    NET WORKING CAPITAL (“NWC”)

means the aggregate amount of the following: a) receivables against the State
and Public Entities for taxes (VAT included) + b) receivables against Gestore
Servizi Elettrici and other clients + c) book value of the inventory + d)
accrual and deferrals pertaining taxes of 2016 and previous years in fiscal
consolidation - e) debts against suppliers; - f) debts against employees; - g)
debts against social security entities - h) accrual and deferrals pertaining
debts;

    PERSON means any individual, corporation, partnership, firm, association,
trust, unincorporated organization or other entity;     REFERENCE DATE means
June 30th, 2017;     SHARE means the share of the entire capital of the SPV
owned by the SELLER and representing 100% (one hundred per cent) of the SPV
corporate capital;    

SELLER BANK

 

ACCOUNTS

 

means the bank accounts designated by the SELLER for the payments pursuant to
this AGREEMENT at the following banks and having the following details:

 

- Banca dello Stato del Canton Ticino

 

Iban: [  ]

 

BIC/SWIFT: [  ];

 

5 

 

 

TAX means all state or local taxes, social security contributions, fees, levies
or other fiscal assessments and duties imposed by any federal, national or local
taxing authorities, including (without limitation) all income taxes, gross
receipts, transfer, recording, license, withholding, payroll, stamp, occupation
and property taxes, excise or customs duties, sale, use, VAT and franchise taxes
or other similar fees, assessments and charges, however denominated, together
with all interest, penalties, surcharges, additions to tax or additional amounts
imposed by any governmental authority pertaining to the present and past
activities, acts, events, omissions or corporate and contractual transactions
performed or in any case carried out by and/or in the name or on behalf of the
SPV.

 

1.2References to this AGREEMENT, include the recitals and Exhibits which form
part of this AGREEMENT for all purposes. Section headings are inserted for ease
of reference only and shall not affect construction.

 

1.3Rules of construction

 

(i)Recitals of and Exhibits to this AGREEMENT constitute an integral, essential
and unseverable part hereof.

 

(ii)All references herein to Recitals, Sections and Exhibits will be deemed
references to the corresponding recitals to, sections of, and exhibits to, this
AGREEMENT.

 

(iii)The table of contents and the descriptive headings contained in this
AGREEMENT are for reference purposes only and will not affect the meaning or
interpretation of this AGREEMENT.

 

(iv)Reference to any PERSON includes such PERSON’s successors and assigns but,
if applicable, only if and to the extent such successors and assigns are not
prohibited by this AGREEMENT.

 

(v)The definitions set forth or referred to in Section 1.1 will apply equally to
both the singular and plural forms of the terms defined. The words “include”,
“includes” and “including” will be deemed to be followed by the phrase “without
limitation”, where the context so permits. The words “herein”, “hereof” and
“hereunder” and words of similar import will be construed to refer to this
AGREEMENT in its entirety and not to any specific part thereof, unless the
context otherwise requires.

 

6 

 

 

(vi)Unless the context otherwise requires, any reference to any Law, agreement
or other instrument are made to it as amended and supplemented from time to time
(and, in the case of a Law, to any successor provisions) until the date of this
AGREEMENT.

 

(vii)The obligation of a PARTY to use his/her/its “best efforts” to accomplish
an objective will be construed as an obligation to take the actions that a
party, subject to the high diligence required by the context, would be expected
to take in its own interest in order to achieve such objective, but in no event
as an absolute obligation to ensure that such objective is, in fact, achieved.

 

(viii)The words “will procure” or “will cause” (or any expression of similar
import) and, in general, any undertaking regarding things to be done (or not
done) by another PERSON will be construed as an absolute obligation to achieve
the result that the relevant thing be done (or not done) as specified. The fact
that the result is not achieved constitutes a breach of such obligation
regardless of the efforts or diligence used by the relevant PARTY in the attempt
to cause that the relevant thing be done (or not done) as specified and Article
1381 of the ICC will apply.

 

(ix)Any reference contained in this AGREEMENT to a “day” or number of “days”
(without the explicit qualification of BUSINESS DAY) will be interpreted as a
reference to a calendar day or number of calendar days. If any action or notice
is to be, or may be, taken or given on or by a particular calendar day, and such
calendar day is not a BUSINESS DAY, then such action or notice will be deferred
until the next BUSINESS DAY. Without prejudice to the foregoing, Article 2963 of
the ICC will apply to all computation of terms under this AGREEMENT.

 

(x)The language of this AGREEMENT will, in all cases, be construed as a whole,
according to its fair meaning and without implying a presumption that the terms
hereof should be construed against one PARTY, as opposed to the others, by
reason of the rule of construction that a document is to be construed against
the PARTY that has prepared the same, it being understood and acknowledged that
representatives and advisors of each PARTY have participated in the negotiation
and preparation of this AGREEMENT.

 

SECTION 2 - PURCHASE AND SALE OF THE SHARES

 

2.1Subject to the terms and conditions contained in this AGREEMENT, at CLOSING
the SELLER shall sell, and the BUYER, shall purchase, all rights, titles and
interests to the SHARE of the SPV and BUYER shall pay to SELLER a cash amount
equal to the PURCHASE PRICE (as eventually modified as ADJUSTED PRICE pursuant
to Section 7 below).

  



   7

 

 

SECTION 3 - PURCHASE PRICE

 

3.1For the purchase of SHARE, the PARTIES have agreed on an overall
consideration (hereinafter, the “PURCHASE PRICE”) to be calculated on the basis
of the CLOSING FINANCIAL STATEMENTS provided for by Section 7.2 according to the
following formula.

 

PP = IPP + NFP + NWC

 

Where:

 

PP = PURCHASE PRICE

IPP = the initial purchase price equal to EUR 2,200,000.00 (two million three
hundred fifty-eight thousand/00) (hereinafter referred to as “INITIAL PURCHASE
PRICE”);



NFP = Net Financial Position at CLOSING;



NWC = Net Working Capital at CLOSING;

 

3.2The PARTIES hereby represent and acknowledge that the INITIAL PURCHASE PRICE
has been determined on the assumption that (i) the SPV does not have any
outstanding loan or any other type of debt nor any receivable nor any payment
obligations to related parties, (ii) the SPV and PV will enter into an agreement
for the operational management of the Plant in which PV will guarantee the
achievement of an agreed yearly Plant’s EBITDA result according to the text
enclosed herewith as Exhibit 6.2(A)(iv) and (ii) the CLOSING will take place no
later than 90 (ninety) days from the date of execution of this AGREEMENT. Any
variation on the above assumption will trigger the application of the adjustment
mechanism provided for by Section 7 hereinafter and the reduction provided for
by Section 4.1.(B), last paragraph. The PARTIES acknowledge that the PURCHASE
PRICE includes the assignment to the BUYER of any Shareholders’ loan existing at
CLOSING DATE as specified in Exhibit 3.2.

 

3.3Payments

 

3.3.1As soon as possible but in any event no later than July 13, 2017, BUYER
will pay to the SELLER on the SELLER’s BANK ACCOUNT the amount of EURO
150,000.00 (onehundredfiftythousand/00). This amount – in case of
materialization of the CONDITIONS PRECEDENT provided for in Section 4 and
consummation of the CLOSING - will be considered as anticipated payment on
account of the ADJUSTED PRICE (hereinafter referred to as “PRICE ANTICIPATION”).

 

3.3.2Should the CLOSING not take place because of a SELLER’s breach or
non-materialization of a CONDITION PRECEDENT within the agreed term, the SELLER
shall pay and reimburse to the BUYER the amount of the PRICE ANTICIPATION
amount.

 



   8

 

 

3.3.3As a guarantee for the payment of the amount provided for in Section 3.3.2,
the PARTIES covenant and agree, also departing from Sections 1243 and sequent of
the Italian Civil Code, that the BUYER shall be entitled to set off the PRICE
ANTICIPATION amount with any receivables, even if not due and collectable, of
the SELLER towards the BUYER and/or any entity controlled by or pertaining to
the same group of companies of the BUYER up to the amount of Euro 150,000.00
(including, without limitation, any credit of the SELLER towards BUYER and/or
any entity controlled by or pertaining to the same group of companies of the
BUYER related to the acquisition of FUTURIS PAPIA S.p.A.).

 

3.3.4The PURCHASE PRICE shall be paid to the SELLER on the SELLER’s BANK
ACCOUNTS as follows:

 

(a) at CLOSING DATE, for an amount (the “CLOSING PAYMENT”) equal to the IPP less
(i) the amount that shall be loaned to the SPV in order to re-pay the LOAN
AGREEMENTS including all ancillary costs related to them as specified in the
CONFIRMATION LETTER; (ii) the amount of the PRICE ANTICIPATION; (iii) Euro
60,000.00 (sixty thousand/00), equal to the amount of the brokerage fee to be
paid by SELLER, that shall be assumed by the BUYER executing the debt assumption
deed substantially in the form attached hereto as Exhibit 3.3.4; and (iv) Euro
100,000.00 (one hundred thousand/00) that shall be paid into the Escrow Account
provided for under Section 8 of the GPOMA.

 

(b) the balance, if any, of the PURCHASE PRICE shall be paid to the SELLER in
installments proportionally and pari passu with the collection by the SPV of the
receivables included in the CLOSING FINANCIAL STATEMENTS and in any case within
90 (ninety) days from the CLOSING DATE.

 

3.4.The different amount – if any – that will result from the application of the
adjustment mechanism provided for in Section 7 (hereinafter referred to as the
“ADJUSTED PRICE”), shall be paid within the terms provided under Section 7.

 

SECTION 4 - CONDITIONS PRECEDENT

 

4.1The CLOSING and the transfer of the SHARE are conditional upon the occurrence
of all the conditions precedent (hereinafter referred to as the “CONDITIONS
PRECEDENT”) that:

 

(A)if necessary, for the CHANGE OF CONTROL CONTRACTS, the SELLER caused the SPV
to (i) obtain the necessary consent from its counterpart, in such cases where
consent is required, or (ii) notify its counterpart, in such cases where pure
notification is required and has delivered written evidence thereof to the
BUYER;

 



   9

 

 

(B)with regard to (i) the loan agreement entered into on July 15th, 2011 with
Banca Popolare di Sondrio and (ii) the loan agreement entered into on October
28th, 2013 with BCC di Barlassina (hereinafter referred to as the “LOAN
AGREEMENTS”) and all other contracts, deeds and agreements connected or related
to the LOAN AGREEMENTS, the SELLER has obtained from each of the lending banks
and delivered to the BUYER a written document (hereinafter referred to as the
“CONFIRMATION LETTER”) stating:

 

(i)the bank’s consent to the consummation of the sale transaction provided under
this AGREEMENT;

 

(ii)the confirmation that bank acknowledges and accepts that the SPV, at the
CLOSING DATE, or immediately after, will proceed with the anticipated re-payment
of the loan;

 

(iii)the confirmation by the bank of the amount to be paid for the earlier
repayment of the loan at the CLOSING DATE (principal, interest matured,
commissions, any penalty for earlier repayment and any other costs);

 

(iv)the declaration that with the payment under (iii) above the lending bank
will release and fully discharge the SPV, the SELLER and the BUYER from any
commitment or obligation under the LOAN AGREEMENTS, having the LOAN AGREEMENTS
been terminated.

 

(C)the SELLER delivers to the BUYER a copy of the final positive test report of
the PLANT, performed and accepted by PROTOS S.p.A. according with the procedure
attached hereto under Exhibit 4.1(C) evidencing, as per terms thereof, that: (i)
all the PLANT works indicated thereunder have been completed, (ii) the PLANT is
fully and regularly operating in compliance with all applicable rules and
regulations and it has obtained all the necessary permits and authorizations
indicated thereunder;

 

(D)all the representations and warranties of the SELLER under Section 8 below
are true and correct on and as of the REFERENCE DATE and the CLOSING DATE with
the same effect as though such representations and warranties had been made on
and as of such date;

 

(E)on the CLOSING DATE the SELLER delivers to the BUYER a written declaration
stating that no MATERIAL EVENT has occurred and is outstanding as at such date,
it being in any event understood that the SELLER will promptly inform the BUYER
of any MATERIAL EVENT occurring between the REFERENCE DATE and the CLOSING DATE;

 

(F)the SELLER delivers to the BUYER: (i) a copy of the settlement agreement
between the SPV and Mrs. Erika Cavaliere, formalized in compliance with the
provisions of Article 410 of the Italian Civil Procedure Code, defining terms
and conditions of the termination of the employment relationship between the SPV
and Mrs. Erika Cavaliere and (ii) a declaration from Mrs. Erika Cavaliere
attesting that the SPV has duly performed all its obligations under the
settlement agreement and that she is fully satisfied

 



   10

 

 

(G)the SELLER delivers to the BUYER a written declaration stating that at the
CLOSING DATE no objection or claim having been raised by the GSE with respect to
the validity and effectiveness of authorizations, permits and licenses issued in
favor of the SPV;

 

(H)the SELLER delivers to the BUYER a valid and binding lease agreement entered
into by the SPV and concerning the premises used by the SPV for the PLANT,
substituting and novating the existing lease agreement, at the same economic
rent conditions, but for duration up to 9 years renewable for a period of time
sufficient to cover the remaining validity of the power purchase agreement with
the GSE up to its natural expiration, without the possibility of earlier
termination or withdrawal by the landlord for the entire term of the lease
agreement, or the SELLER has delivered to the BUYER an indemnity letter whereby
SELLER undertakes to indemnify and keep BUYER and/or the SPV harmless from any
liability, costs and negative consequences deriving or connected with the
expiration or termination of the lease agreement, with the exclusion of
termination because of the SPV’s fault, prior to the term of the power purchase
agreement with GSE;

 

(I)the SELLER delivers to the BUYER a tax certificate issued by the competent
tax authorities and updated to 30 June 2017, evidencing that the SPV is
compliant with tax payment and has no outstanding debts or disputes towards tax
authorities;

 

(J)the SELLER delivers to the BUYER a written declaration executed by all the
ORIGINAL SHAREHOLDERS of the SPV in the form attached hereto as Exhibit 4.1.(J)
confirming that they do not have any outstanding claim towards the SPV.

 

4.2Each PARTY undertakes to use all reasonable endeavors to ensure that the
CONDITIONS PRECEDENT are fulfilled as soon as reasonably practicable and in any
event by and not later than 90 days from execution of this AGREEMENT. Each
Party, to the applicable extent, shall perform all actions that may be necessary
or useful in order to fulfill the CONDITIONS PRECEDENT.

 

4.3The PARTIES acknowledge and agree that the CONDITIONS PRECEDENT are provided
for in the exclusive interest of the BUYER, with the exception of the CONDITIONS
PRECEDENT set forth by Section 4.1 (F) that are provided in the interest of both
the BUYER and the SELLER. The BUYER shall, in its absolute discretion, waive the
CONDITIONS PRECEDENT under Section 4.1 letters (A), (B), (C), (D), (E), (G),
(H), (I), (J) either in whole or in part, at any time by notice in writing to
the SELLER, provided that no waiver, in all or in part, of the CONDITIONS
PRECEDENT set forth in Section 4 will release the SELLER form any liability
under Section 9 nor limit that liability in any manners.

 

4.4In the event that any of the CONDITIONS PRECEDENT shall not have been
fulfilled (or waived pursuant to Section 4.3 above) within 90 days from the
execution of this AGREEMENT, then the PARTIES shall not be bound to proceed with
the sale and purchase of the SHARE and this AGREEMENT shall cease to be
effective at such time and shall stop being effective, save for those clauses
listed or referred to in Section 12 below (which shall remain in force) and for
SELLER obligations under Section 3.3.2 and 3.3.3. In such case, each PARTY shall
bear its own expenses and costs already occurred reciprocally waiving any claim,
request of indemnity or damages.

 

   11

 



  

SECTION 5 - PRE-CLOSING COVENANTS

 

5.1The SELLER undertakes to deliver to the BUYER, prior to the CLOSING DATE, the
CLOSING FINANCIAL STATEMENTS provided for by Section 7.2.

 

SECTION 6 - CLOSING

 

6.1Without prejudice to the provisions of Section 4, the CLOSING shall take
place on the CLOSING date at the office of a Notary Public chosen by the BUYER
in Milan, but in any event within 90 (ninety) days from the date of execution of
this AGREEMENT (the “CLOSING DATE”). The BUYER shall transmit to SELLER
confirmation of place and date of CLOSING by a written notice delivered to the
SELLER at least twenty (20) days before CLOSING DATE.

  

6.2At CLOSING:

 

(A) the SELLER shall:

 

(i)execute a notarial deed of transfer of the SHARE (hereinafter referred to as
the “DEED OF TRANSFER”), containing terms and conditions in line with best
market standard practice for transactions like the transactions at issue, that
shall be kept in trust by the Notary until payment of the CLOSING PAYMENT has
been confirmed;

 

(ii)deliver to the BUYER the letters of resignation of all directors of the SPV
substantially in the form attached hereto as Exhibit 6.2(A)(ii), with effect as
of the CLOSING DATE; such resignation letters shall contain a clause in which
the resigning directors confirm that they have no claim against the SPV (except
for the emolument/costs reimbursements already resolved, accrued and still
outstanding, if any, which amount shall have to be specifically indicated);

 

(iii)cause the shareholders’ meeting of the SPV to resolve upon the appointment
as new directors of the SPV the individuals designated by the BUYER in a written
notice delivered to the SELLER at least ten (10) days before CLOSING;

 

(iv)execute and cause the SPV to execute the GUARANTEED PLANT OPERATION
MANAGEMENT AGREEMENT in the form hereto attached as Exhibit 6.2(A)(iv);

 



   12

 

 

(v)cause the SPV takes all the appropriate corporate actions to (i) enter into
the BUYER SH LOAN (as defined below), (ii) use the funds of the BUYER SH LOAN to
immediately re-pay to the relevant banks the amount due as specified in the
CONFIRMATION LETTERS for the earlier repayment of the LOAN AGREEMENTS,
requesting to each of the relevant bank to release a written confirmation that
(i) the loan has been entirely re-paid, (ii) the bank does not have any
outstanding amount or claim towards the SPV or its guarantors (the “QUITTANCE”);

 

(vi)cause the SPV, using the funds of the BUYER SH LOAN transferred on its bank
account as per point (B) (viii) hereinafter, to immediately re-pay the LOAN
AGREEMENTS;

 

(B) the BUYER shall:

 

(i)pay to the SELLER the part of the PURCHASE PRICE due at CLOSING as set forth
in Section 3.3 above (i.e. the CLOSING PAYMENT) by wire transfer of immediately
available funds, to an account designated by SELLER at the CLOSING DATE, giving
evidence thereof;

 

(ii)execute the DEED OF TRANSFER;

 

(iii)deliver or make available to SELLER a copy of the resolutions of the board
of directors (or similar governing body) of BUYER authorizing the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby and thereby;

 

(iv)attend a shareholders’ meeting of the SPV resolving upon (i) the appointment
of the persons designated by the BUYER prior to the CLOSING DATE as directors to
be appointed in place of the resigning directors,

 

(v)enter into a shareholders’ loan with the SPV for an amount equal to the
amount of the LOAN AGREEMENTS specified in the CONFIRMATION LETTERS (hereinafter
referred to as the “BUYER SH LOAN”);

 

(vi)cause the SPV to take all the appropriate corporate actions to (i) enter
into the BUYER SH LOAN, (ii) use the funds of the BUYER SH LOAN to immediately
re-pay to the relevant banks the amount due as specified in the CONFIRMATION
LETTERS for the earlier repayment of the LOAN AGREEMENTS, requesting to each of
the relevant bank to release the QUITTANCE;

 

(vii)transfer the amount indicated in the CONFIRMATION LETTER for the earlier
repayment of the LOAN AGREEMENTS to the SPV’s bank account;

 

(viii)cause the SPV, using the funds of the BUYER SH LOAN transferred on its
bank account as per point (viii) above, to immediately re-pay the LOAN
AGREEMENTS;

 

   13

 

 

(ix)take any action to be taken and deliver all other instruments, agreements,
certificates and documents required to be delivered on or prior to the CLOSING
DATE pursuant to this Agreement; and

 

(x)pay or cause to be paid the appropriate entities or persons and in the
appropriate manner, any stamp, transfer or similar taxes or charges however
levied by any governmental authority on the transfer of the SHARE, to be
incurred in relation to such transfer.

 

6.3At the CLOSING DATE, all rights and interests attached to the SHARE of the
SPV shall be transferred to the BUYER, including, without limitation, the
existing and outstanding shareholders’ loans.

 

6.4The PARTIES acknowledge that all the actions described in Section 6.2 above
will be considered as simultaneously undertaken and that each of them is of
essence. Failure by one or more PARTIES to properly and fully accomplish any of
such actions and/or any other action under this Section 6 will entitle the
non-defaulting PARTY not to proceed with CLOSING, and to claim damages from the
defaulting PARTY.

 

6.5Following the CLOSING, BUYER shall, from time to time, execute and deliver
such additional instruments, documents, conveyances or assurances and take such
other actions as shall be necessary, or otherwise reasonably requested by
SELLER, to confirm and assure the rights and obligations provided for in this
AGREEMENT and render effective the consummation of the transactions contemplated
hereby or thereby;

 

6.6At CLOSING DATE, the BUYER and the SELLER will retain the auditing firm BDO
Italia S.p.A. (or another auditing firm having the same standing, that will be
indicated by the BUYER, hereinafter the “AUDIT FIRM”), to prepare a CLOSING
STATEMENT REVIEW as defined in Section 7.3.

 

SECTION 7 - PURCHASE PRICE ADJUSTMENT

 

7.1The SELLER guarantee that the SPV at the CLOSING DATE is in an “Ongoing
Concern” situation (i.e. it is regularly and continuously operating in full
compliance with granted authorizations, capable of regularly and timely paying
its suppliers and debts).

 

7.2In order to evidence the existence of the requirements indicated in Section
7.1, and to fix the PURCHASE PRICE at least fifteen (15) days before the CLOSING
DATE the SELLER shall deliver to the BUYER a financial statements of the SPV as
of the twenty (20) days prior to the CLOSING DATE (hereinafter referred to as
the “CLOSING FINANCIAL STATEMENTS”).

 

7.3The AUDIT FIRM, no later than (60) days after the CLOSING DATE, shall prepare
and deliver to the PARTIES a financial statement updated to the CLOSING DATE
(hereinafter referred to as the “CLOSING STATEMENT REVIEW”) that shall evidence
the difference, if any, concerning the calculation of the PURCHASE PRICE and,
accordingly, proceed with the calculation of the ADJUSTED PRICE (hereinafter
referred to as “AP Adjustment”).

 

14 

 

 

7.4.The PARTIES agree that in the event the AP Adjustment evidences a negative
or positive adjustment with respect to the ADJUSTED PRICE:

 

(i)in the event the AP Adjustment evidences a reduction of the ADJUSTED PRICE,
the SELLER shall pay the AP Adjustment amount to the BUYER;

 

(ii)in the event the AP Adjustment evidences an increase of the ADJUSTED PRICE,
the BUYER shall pay the AP Adjustment amount to the SELLER.

 

7.5.The payment of the amount under:

 

(i)Section 7.4(i) shall be made by the SELLER, either by payment in cash or by
set-off with any amount due by BUYER to SELLER, within 15 (fifteen) BUSINESS
DAYS from the receipt of the CLOSING STATEMENT REVIEW pursuant to Section 7.3
above;

 

(ii)Section 7.4(ii) shall be made by the BUYER pari passu and shall be subject
to the collection by the SPV of the receivables against the GSE, as indicated in
Section 3.3 (iii) and, in any case within 30 (thirty) BUSINESS DAYS from the
receipt of the CLOSING STATEMENT REVIEW pursuant to Section 7.3 above.

 

SECTION 8 - REPRESENTATIONS AND WARRANTIES

 

8.1The SELLER hereby represents and warrants to the BUYER that each of the
statements contained in this Section is true and correct as of the date hereof
and will be so as of the CLOSING DATE, as if such representation and warranty
had been given on such date (unless it is specifically provided for that a
representation shall be made as of a different date):

 

(i)Authorization. The SELLER is duly organized, validly existing and in good
standing under Swiss laws, and as set forth in its by-laws, as currently in
force. The SELLER has full power, authority and capacity to enter into and
perform this AGREEMENT. All corporate acts and other proceedings required to be
taken by or on behalf of the SELLER to authorize it to enter into this AGREEMENT
and to carry out the transactions contemplated herein have been duly and
properly taken. No application to, or filing with, or consent, authorization or
approval of, or license, permit, registration, declaration or exemption by, any
Authority is required of the SELLER or the SPV in connection with the execution
and performance of this AGREEMENT.

 

(ii)No Conflict. The execution and delivery of this AGREEMENT and the
consummation of the transactions contemplated hereby:



-do not conflict with, or result in the breach of, any provisions of the
articles of incorporation or the by–laws of the SPV;

-do not conflict with, or result in a breach of, any obligations or undertakings
of any nature assumed by the SELLER or the SPV;



-do not violate any Law applicable to the SELLER or the SPV;

 

15 

 

 

-do not constitute a default, or give rise to a payment of any penalty or
damages, change of any terms, or give rise to a right of termination,
cancellation or acceleration of, or require any further consent or waiver under,
any agreement or instrument by which the SELLER or the SPV is bound.

 

(iii)Existence of the SPV. The SPV is duly organized, validly existing and in
good standing under Italian laws and as set forth in its by-laws as currently in
force. The SPV has at all times carried out its business and conducted its
affairs in accordance with its by-laws in force at that time and has not entered
into liquidation or any other debtor relief proceeding under the Italian Law.

 

(iv)Capitalization. The SPV is fully compliant with the capital requirement
provided for by Italian Law and its authorized capital is equal to Euro
50,000.00 (fifty thousand/00) and is fully issued and paid up in cash. At the
CLOSING, the BUYER will acquire full good and marketable title to, and will
become the sole, legitimate, exclusive and registered owner of the SHARE free
and clear of any encumbrances. There are no options, warrants, conversion or
subscription rights, agreements, contracts or commitments of any kind obligating
the SPV, conditionally or otherwise, to issue, assign or sell any new shares or
other equity or quasi–equity interests, or any instruments convertible into or
exchangeable for any shares or other equity or quasi–equity interests.

 

(v)Ownership. The SELLER at CLOSING DATE will be the owner of and will have good
and valid title to the SHARE. The SELLER has the full and unrestricted right,
power and authority to validly sell, assign, transfer and deliver, as of the
CLOSING DATE, the SHARE.

 

(vi)Participations in other companies. The SPV does not own any participation in
other companies, entities or joint-ventures, and are not be bound by any
commitment to acquire any such participation or to invest in any companies,
entities or joint-venture.

 

(vii)Financial statements. The BALANCE SHEETS, the INTERIM FINANCIAL STATEMENTS
and the CLOSING FINANCIAL STATEMENTS are, as of their respective dates, true,
correct and complete, have been prepared from and are consistent with the books
and records of the SPV and have been prepared in accordance with GAAP,
consistently applied throughout the periods involved, the ICC and other
applicable rules. The BALANCE SHEETS, the INTERIM FINANCIAL STATEMENTS and the
CLOSING FINANCIAL STATEMENTS give a true and fair view of the assets,
liabilities, any appropriate reserve requirements, financial condition and the
results of operations and cash flow of the SPV as of their respective dates and
for the periods indicated therein, all in accordance with GAAP, the ICC and
other applicable rules.

 

16 

 

 

The BALANCE SHEETS, the INTERIM FINANCIAL STATEMENTS and the CLOSING FINANCIAL
STATEMENTS do not omit to state or reflect any material fact concerning the SPV,
required to be stated or reflected therein, or necessary to make the statements
contained therein not misleading. The BALANCE SHEET and the INTERIM FINANCIAL
STATEMENTS are attached to this Agreement, respectively, under Exhibit 8.1.
(vii) and Exhibit 8.1.(vii)bis.

 

(viii)Books and Accounts. The books of account of the SPV, duly updated as of
the CLOSING DATE, are complete and correct in all material respect and reflect
all transactions to which the SPV is a party. In particular all payables as of
the CLOSING DATE have been accounted for in the SPV’s books.

 

(ix)Accounts receivables. All financial and trade accounts receivables and notes
receivables reflected in the INTERIM FINANCIAL STATEMENTS and all accounts
receivables subsequently accrued between the REFERENCE DATE and the CLOSING
DATE, as will result in the CLOSING STATEMENT REVIEW, are (i) valid, genuine and
existing, (ii) not subject to any defenses or counter-claims and (iii) fully
collectable at their respective maturity date.

 

(x)Assets. The SPV has good and valid title, or with respect to assets held
under a lease, rental or other leasing agreement, the valid right to use the
soil, machinery, furniture, equipment and other tangible assets used in
connection with the business of the SPV and all other fixed assets referred to
in the INTERIM FINANCIAL STATEMENTS. All assets, equipment and machinery are
(except usual wear and tear) in good operating condition and have been regularly
and timely maintained in full compliance with manufacturer’s instructions.

 

(xi)Undisclosed liabilities. The SPV has no liabilities or obligations
whatsoever, either accrued, absolute, contingent or otherwise, and there is no
basis for any claim against it or any liability, except (i) to the extent set
forth on the INTERIM FINANCIAL STATEMENTS; (ii) to the extent specifically set
forth in this AGREEMENT; or (iii) with respect to liabilities or obligations
incurred in the normal and ordinary course of business, none of which will, or
could, have a MATERIAL ADVERSE CHANGE effect.

 

(xii)Events Subsequent to the Reference Date. In the period from the REFERENCE
DATE and through the CLOSING DATE, the SPV has not:



a.suffered any damage, destruction or loss by reason of fire, flood, accident,
or other casualty, of such character which, directly or indirectly, materially
impedes the Ongoing Operations of the SPV;



b.declared, set aside or paid any dividend or distribution of reserves;



c.entered into any new agreement with the SELLER or with any PERSONS directly or
indirectly controlling, controlled, or affiliated to such entities;

 

17 

 

 

d.entered into any transactions otherwise than in the ordinary course of
business;



e.accrued or paid any fees or expenses for counsel, accountants or other
experts, incident to the negotiation, preparation or execution of this
AGREEMENT, or consummation of the transactions contemplated hereby;



f.entered into any agreement or other commitment for any expenditures for
capital assets, and other than for ordinary and routine maintenance and repairs,
which maintenance and repair expenditures are not required to be capitalized;



g.received any termination of, or receipt of notice of termination of any
permits, licenses or other administrative authorizations required in order to
carry out the SPV business;



h.been affected by any MATERIAL ADVERSE CHANGE;



j.carried out any sale or disposition of or undertaking to sell or dispose of
any of its assets and liabilities, related to the its business. The PARTIES
agreed that for the purposes of this provision, it shall be considered material
an asset having a value of more than EUR 30,000.00 (thirty thousands/00).

  

(xiii)TAX. The SPV has filed, or caused to be filed, all TAX returns required by
any government authority, including, but not limited to, income tax returns,
real estate tax returns, value added tax returns and social security
declarations. Such tax returns are true, complete and correct.

 

No TAX audit, TAX assessment or TAX claim is pending and no written notice of
any such claim was received as of the date of this AGREEMENT. As of the date of
this AGREEMENT, there exists no unpaid income or other TAXES or any TAX
deficiency or any unpaid contribution or contribution deficiency assessed by any
governmental authority.

 

The SPV has paid or have made the necessary provisions for the payment of all
TAXES, the payment of which was due, and will do so up to the CLOSING DATE; the
SPV has withheld, or (as the case may be) have made provisions for, all TAXES
required to be withheld and has timely paid such TAXES in accordance with
applicable laws and regulations. Any amounts set up for reserves for TAXES in
the INTERIM FINANCIAL STATEMENTS are and will be sufficient for the payment of
all unpaid TAXES, whether or not such TAXES are disputed or are yet due and
payable up to the CLOSING DATE.

 

No relief from, against or in respect of any TAXES has been claimed and/or given
to the SPV which could or might be effectively withdrawn, postponed, restricted,
clawed back or otherwise lost.

 

(xiv)Contracts. Except as set forth in Exhibit 8.1(xiv), the SPV does not have
outstanding:



a.any third parties’ contracts;

 

18 

 

 

b.any contracts with the SELLER or persons directly or indirectly controlling,
controlled, or affiliated to the SELLER and/or to the ORIGINAL SHAREHOLDERS;



c.any guarantee, indemnity, or similar undertaking for any indebtedness of any
other person;



d.any contract or commitment not made in the ordinary course of business which
is material to the business, economic, financial condition or results of
operations of the SPV;



e.any contract or commitment from which each of the SPV are not entitled to
withdraw on 6 months’ notice or less with the application of any charges.

 

(xv)Validity of contracts. Each of the contracts and agreements to which the SPV
is a party and which are listed under Exhibit 8.1(xiv) to the knowledge of the
SELLER constitute a valid and binding obligation of the parties thereto in
accordance with their terms and conditions.

 

(xvi)Bank accounts. Exhibit 8.1(xvi) contains a list of all bank accounts
maintained by the SPV, together with the names of authorized signatories on each
such account.

 

(xvii)Financing. Except for the LOAN AGREMMENTS, (i) there are no short-term or
medium-long-term loans or credit facility granted to the SPV, (ii) there are no
factoring agreements to which the SPV is party, (iii) there are no guarantees
and letters of “patronage” issued by third parties in favor of credit
institutions and in the interest of the SPV and (iv) there are no guarantees and
letters of “patronage” issued by the SPV in favor of credit institutions and in
the interest of third parties.

 

(xviii)Insurance. Exhibit 8.1(xviii) lists all insurance policies maintained by
or on behalf of the SPV. The SPV is not in breach of any insurance policy and
may directly request the insurance companies to perform payments of sums owed by
them in connection with insured events suffered by the SPV. All such policies
are in full force and effect and there is no pending claim.

 

(xix)Leased Property. The real estate property leased by the SPV is set out in
Exhibit 8.1(xix) (the “Leased Properties”).

 

The Leased Property is leased on the basis of a lease agreement (the “Lease
Agreement”) compliant with applicable Laws. The Lease Agreement is and will be,
as at the CLOSING DATE, valid, binding, in full force and effect and fully
enforceable in accordance with its terms. The Lease Agreement will continue
unimpaired after the CLOSING DATE without: (i) the consent of the other party or
parties thereto being required; and (ii) the payment of any penalty or change of
any material terms.

 

19 

 

 

The SPV is entitled to and has free, undisturbed and exclusive possession of the
Leased Property and no other PERSON has any interest in or has any right to
possess, occupy or use the Leased Property, nor such possession has been
challenged by any third parties.

 

No party to a Lease Agreement is in breach or default thereunder and the SPV has
always been in compliance with the terms of the Lease Agreement.

 

The Leased Property has a current and valid and subsisting energy performance
certificate as required by the applicable Laws. The Leased Property complies
with all applicable zoning, building (edilizia e urbanistica), cadastral,
health, safety and energy conservation Laws and requirements.

 

No party to the Lease Agreement has given notice of termination or cancellation
of the Lease Agreement or that it intends to terminate, change the terms or
cancel the agreement as a result of the transactions contemplated in this
AGREEMENT.

 

The Leased Property is in all material respects in adequate condition and in
good maintenance and repair, except for normal wear and tear.

 

(xx)Environmental, health and safety matters. To the SELLER’s best knowledge,
the SPV has at all times complied with and is currently in material compliance
with the provisions of applicable ENVIRONMENTAL AND HEALTH AND SAFETY LAWS.

 

The SPV has been issued all required and mandatory permits, licenses,
certificates and approvals relating to ENVIRONMENTAL AND HEALTH AND SAFETY LAWS
and required for the performance and conduct of its business.

 

No material work or expenditure is required of the SPV under any ENVIRONMENTAL
AND HEALTH AND SAFETY LAWS in order to continue to lawfully carry out its
business.

 

The SPV has not received any notice of any fact(s) that might constitute
violation(s) of any applicable ENVIRONMENTAL AND HEALTH AND SAFETY LAW.

 

To the best knowledge of the SELLER there are no emission, spill, release,
discharge or threatened release into or upon: (a) the air; (b) the soil or any
improvements located thereon; (c) the surface water or ground water; or (d) the
sewer, septic system or waste treatment, storage or disposal system servicing
the premises of the SPV, of any HAZARDOUS MATERIALS at or from such facilities.

 

To the best knowledge of the SELLER no owned or Leased Property are contaminated
by any HAZARDOUS MATERIALS.

 

(xxi)Litigation. There is no claim, action, suit or arbitration, before any
court, administrative or regulatory body, arbitration panel, or any governmental
agency, threatened or pending against the SPV or relating to the transactions
contemplated by this AGREEMENT.

 

20 

 

 

(xxii)Licenses and permits. The licenses, permits and authorizations held by the
SPV including, without limitation, any decision granting incentives in favor of
the SPV or of which the SPV is profiting, are valid and in full force and
effect, in compliance with all applicable laws and regulation. The SELLER is not
aware of any reasons for the suspension, revocation or cancellation, in whole or
in part, of the licenses, permits, authorizations and incentives decisions
relating to the SPV and/or the PLANT. The SPV holds any and all licenses,
permits and authorizations required for the lawful operation of its business and
they are being and have been complied with at all times. In particular, the SPV
is in compliance with all the requirements of the various permits which were and
are required to build and to operate the PLANT, to sell the electricity produced
and to continue to receive the incentives granted as of the date hereof

 

(xxiii)Absence of employees. As of the CLOSING DATE the SPV does not have any
employee.

 

The SPV has made all necessary filings and taken all actions required to be made
or taken, under applicable social security, labor and welfare and health and
safety Laws (including, without limitations, Laws governing the mandatory
employment of disabled employees), with respect to each of the employees of the
SPV whose employment relationship was terminated before the date hereof for any
reason whatsoever (the “Former Employees”). Recourse by the SPV to staff
leasing, apprenticeship or internship contracts has always been made in full
compliance with applicable Laws.

 

There is no liability for unpaid social security and welfare charges due to the
Former Employees under applicable Laws and the applicable bargaining agreements
and other agreement or, to the extent such charges were not payable on the
REFERENCE DATE, they have been adequately reserved for in the Financial
Statements.

 

No disputes or claims for remuneration adjustments or of any other kind by the
Former Employees, or by the relevant trade unions, or by any other Authority are
pending and no such disputes or claims have been threatened in writing.

 

No Former Employee has any pending action or claim, or has any ground to bring
an action or claim against the SPV in relation to his/her employment
relationship.

  

(xxiv)DUE DILIGENCE information. The verbal and written information and
documentation provided by the SELLER with respect to the SPV and its business
for the purposes of the DUE DILIGENCE investigations conducted on behalf of the
BUYER, by its representatives and advisors is complete and does not contain
untrue statements. Exhibit 8.1(xxiv) contains the documentation provided by the
SELLER, as requested by the BUYER, with respect to the SPV and the its business
for the purposes of the DUE DILIGENCE investigations.

 



21

 

 

(xxv)Accuracy of information. The SELLER has not omitted to mention to the BUYER
any material facts, events and circumstances or documents that relate to the
SPV, or the shareholdings in the SPV, which may cause the representations and
warranties of the SELLER contained herein to be inaccurate or untrue.

 

All data and information contained in this AGREEMENT and in its Exhibits or
provided to the BUYER regarding the SELLER or the SPV are true, complete and
correct.

 

The SELLER agrees and warrants that (i) no document or information delivered or
otherwise made available to the BUYER for the purposes of, or in connection
with, this AGREEMENT, the negotiations leading to the conclusions thereof and/or
the DUE DILIGENCE conducted by the same contained any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances in
which such statements were made, and that (ii) the SELLER has not omitted to
state or disclose in writing to the BUYER and its advisors all information
concerning the SPV, its business, affairs or operations which, under normal
business or financial practices, would be material or relevant in, or for the
purpose of, entering into the transactions contemplated by this AGREEMENT.

 

8.2The BUYER hereby makes the following representations and warranties to the
SELLER, each of which is true and accurate as of the date hereof and will be so
as of the CLOSING DATE as such representation and warranty had been given on the
such date (unless it is specifically provided for that a representation shall be
made as of a different date):

 

(i)Authorization. The BUYER has full power, authority and capacity to enter into
and perform this AGREEMENT. No injunction issued by any court or governmental
authority relating to the BUYER in order to restrain or prohibit the
consummation of this transaction contemplated by this AGREEMENT is presently in
effect, and no suit, action or other legal or administrative proceeding relating
to the BUYER is threatened or pending before any court or governmental agency in
which it is sought to restrain or prohibit or to obtain damages or other relief
in connection with this AGREEMENT or the consummation of the transactions
contemplated herein. This AGREEMENT is a valid and binding obligation of BUYER,
enforceable against BUYER in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium, receivership or similar Laws
affecting creditors’ rights generally and by general principles of equity
(whether considered at law or in equity).

  

(ii)Existence. The BUYER is duly organized, validly existing and in good
standing under Israeli laws and as set forth in its by-laws as currently in
force. BUYER is duly qualified or licensed to do business and in good standing.

  



22

 

 

(iii)The BUYER is not insolvent, bankrupt or involved in insolvency,
liquidation, bankruptcy or similar proceedings and has never presented a motion
to be included in such procedures. There are no bankruptcy proceedings or other
insolvency proceedings pending against the BUYER and no bankruptcy, liquidation
or similar procedures pending against the BUYER.

 

(iv)All corporate acts and other proceedings required to be taken by or on
behalf of the BUYER to authorize the BUYER to enter into and to carry out this
AGREEMENT have been duly and properly taken, and this AGREEMENT has been duly
executed and delivered by the BUYER and constitutes the valid and binding
obligation of the BUYER enforceable against the BUYER in accordance with its
terms.

 

(v)The execution, delivery and performance by BUYER of this AGREEMENT or any
other related document to which BUYER is or will be a party, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not conflict with, contravene or result in a violation or breach of or
default under (with or without the giving of notice or the lapse of time or
both): (i) any applicable Law; (ii) the certificate of incorporation or by-laws
or other organizational documents of BUYER; or (iii) any contract, agreement or
other instrument applicable to BUYER or any of its properties or assets, except
as would not materially impair or delay the ability of BUYER to perform its
obligations thereunder.

 

(vi)BUYER has adequate and available funds to duly perform this AGREEMENT and
the transaction contemplated hereby, thus including the payment to the SELLER of
the PURCHASE PRICE and all related Taxes.

 

SECTION 9 - INDEMNIFICATION OBLIGATIONS

 

9.1The SELLER will pay the BUYER the full amount of:

 

(a)any and all liabilities of the SPV existing at the REFERENCE DATE or arising
out of any act, omission, event or transaction occurred or entered into on or
prior to the REFERENCE DATE or any state of fact existing on or prior to such
date and not reflected in the BALANCE SHEETS and/or in the INTERIM FINANCIAL
STATEMENTS and/or in the CLOSING FINANCIAL STATEMENTS;



(b)any further contingent liability of the SPV which may have materialised or
may materialize after the REFERENCE DATE, in relation to any circumstance or
state of facts existing on or prior to such date;



(c)any deficiencies in the assets or properties of the SPV with respect to those
reflected in the BALANCE SHEETS and/or in the INTERIM FINANCIAL STATEMENTS
and/or in the CLOSING FINANCIAL STATEMENTS;



(d)any and all LOSSES and out-of-pocket expenses and reasonable and documented
attorneys’ and accountants’ fees and expenses incurred or suffered by the SPV
which would not have been so incurred and/or suffered if all representations and
warranties of the SELLER contained in this AGREEMENT had been true, correct and
accurate;

 



23

 

 

(e)any and all losses, damages, costs and expenses incurred or suffered by the
BUYER which would not have been so incurred and/or suffered if all
representations and warranties of the SELLER contained in this AGREEMENT had
been true, correct and accurate, to the extent that they are not indemnified
under letters (a) to (d) above;



(f)any and all LOSSES incurred or suffered by the BUYER, as reasonable and
documented by the BUYER, in connection with actions, suits, proceedings,
demands, assessments, judgments, costs and expenses (including reasonable
attorney’s fees) incident to any of the foregoing.

 

9.2The PARTIES acknowledge and agree that the BUYER’s determination to purchase
the SHARES is based on the fundamental assumption that the BUYER and the SPV
will not suffer or incur any LOSSES as per the occurrence of any of the
indemnification events mentioned in Section 9.1. Save for Section 9.3 below and
subject to the terms and conditions of this AGREEMENT, the occurrence of any of
the indemnification events mentioned in Section 9.1 will not be excluded,
limited or affected by: (a) any disclosure of any facts or events giving rise to
such liability made in this AGREEMENT or in the Exhibits; (b) any investigation
or review of the SPV, its business, assets, liabilities, properties, rights,
obligations, contracts or accounts, conducted by the BUYER or by its
accountants, counsel or other representatives prior to the CLOSING DATE, nor any
actual or alleged prior knowledge by the BUYER of any said indemnification
event.

 

9.3Sole remedy. To the extent permitted by Article 1229 of the ICC, after the
occurrence of the CLOSING the rights and remedies provided in Section 9.1 will
be exclusive and in lieu of any and all other rights or remedies of the BUYER
provided by the Law however arising in connection with, or by virtue of, the
occurrence of any indemnification events mentioned in Section 9.1; in
particular, after the CLOSING, no indemnification event will give rise to any
right on the part of the BUYER to rescind or otherwise terminate this AGREEMENT.
In particular, the PARTIES acknowledge and agree that the representations and
warranties of the SELLER and the related indemnification obligations are ad hoc
contractual arrangements absolutely independent from those provided for by the
ICC concerning the sale of goods and, therefore, shall be independent
representations, warranties, indemnities and indemnification obligations and not
warranties as to promised qualities or to lack of defects. Accordingly, the
PARTIES hereby acknowledge and agree that: (a) such representations and
warranties, in consideration of their nature of purely contractual arrangements
that the PARTIES intended and agreed to be independent from any provision of the
ICC relating to the sale of goods, are not subject to the provisions set forth
under same ICC, which shall not apply to the representations and warranties of
the Sellers; (b) any claim that the BUYER may raise on the basis of, or in
connection with, such independent contractual arrangements will be subject only
to the exclusions and limitations expressly specified in this Section 9, those
of the ICC being expressly deemed inapplicable.

 



24

 

 

9.4De minimis, threshold and cap. The SELLER will not be liable to the BUYER
under Section 9.1:

 

(i)if the amount due in connection with any single occurrence giving rise to
liability pursuant to Section 9.1 does not exceed EUR 20.000,00 (twenty
thousand/00), unless the single occurrence giving rise to the SELLER liability
is part of a series of occurrences arising out of the same set of facts
totalling with respect to the same subject matter object of the relevant
representation, in the aggregate, more than EUR 40.000,00 (forty thousand/00);



(ii)until the aggregate of all amounts that would otherwise be due pursuant to
Section 9.1 exceeds EUR 60.000,00 (sixty thousands/00), in which case the SELLER
liability will be paid in full

 

it being agreed that, to the extent permitted by Article 1229 of the ICC, under
no circumstances, the aggregate maximum liability of the SELLER under Section
9.1 will exceed the amount of the ADJUSTED PRICE.

 

9.5The limitations to the indemnification obligations of the SELLER under
Section 9.4 will not apply to (i) claims of fraud, wilful misconduct or gross
negligence on the part of the SELLER and (ii) claims relating to, or arising out
of, the inaccuracy of the representation and warranties contained in Sections
8.1(i) (Authorization), 8.1(ii) (No conflict), 8.1 (iii) (Existence of the SPV),
8.1(v) (Ownership), 8.1(iv) (Capitalization).

 

9.7Deductions. The amount of indemnity to be paid by the SELLER under Section
9.1 will be reduced by:

 

(a)any specific reserve amount relating to the event giving rise to
indemnification recorded in the BALANCE SHEETS and/or in the INTERIM FINANCIAL
STATEMENTS and/or in the CLOSING FINANCIAL STATEMENTS;



(b)to the extent that any amount to be paid by the SELLER under Section 9 is
deductible by the SPV or the BUYER (as applicable with respect to the
indemnified entity) for income tax purposes, in the then current fiscal year,
then the indemnity due by the SELLER under Section 9 will be reduced by an
amount equal to the positive difference (if any) between: (i) the tax benefit
obtained by the SPV or the BUYER (as applicable) by virtue of such deduction;
and (ii) any tax payable by them in connection with any indemnification amount
paid to the same by the SELLER; it being in any event understood that should
there be any uncertainty as to whether a tax benefit or a tax payable may be
obtained or as to the amount of the tax benefit or the tax payable, that the
PARTIES are not able to solve within the term by which the SELLER has to pay the
indemnification according to Section 9.10, then the amount to be indemnified
will be paid in full by the SELLER to the BUYER at the expiration of said term,
save for the right of the SELLER to be reimbursed of an amount equal to the
abovementioned positive difference, if and when it will materialize;



(c)any insurance indemnification payment or any similar indemnification payment
that any of the SPV or the BUYER actually receives in connection with the event
giving rise to indemnification; and

 



25

 

 

(d)any indemnification payment that any of the SPV or the BUYER actually
receives from any third party in connection with the event giving rise to
indemnification, provided that the amount of indemnity due will be increased by
an amount equal to the costs and expenses incurred by the SPV or the BUYER in
seeking the payment of such amounts.

 

9.8Handling of Claims - If any event occurs which could give rise to the SELLER
liability under Section 9.1, the BUYER will give written notice to the SELLER of
such event (the “Claim Notice”) and the following provisions will apply:

 

(a)in case the claim is not related or connected to any claim, action, suit or
proceeding asserted or initiated by a third party against the SPV (the “BUYER’s
Claims”):



(i)BUYER, no later than 30 (thirty) days from the day in which the same becomes
aware of any event in respect of which the SELLER may be liable under Section
9.1, will serve the Claim Notice upon the SELLER. The Claim Notice shall (i)
specify in reasonable detail the basis on which indemnification is being
asserted, (ii) provide a reasonable estimate of the amount of the LOSSES
asserted therein, (iii) specify the provision or provisions of this Agreement
under which such LOSSES are asserted and (iv) include copies of all notices and
documents (including court papers) served on or received by the Indemnified
Party from such third party; and (v) provide the amounts the payment of which is
requested by the BUYER in connection therewith;



(ii)within 20 (twenty) BUSINESS DAYS of the receipt of a Claim Notice, the
SELLER will give written notice to the BUYER whether it intends to allow or to
challenge the BUYER’s Claim, setting forth in reasonable detail the reasons
thereof;



(iii)should the SELLER:



-fail to give such notice within the term provided for in Section 9.8(a)(ii); or



-expressly admit the BUYER’s Claim;



then the BUYER’s Claim will be deemed finally acknowledged and recognized by the
SELLER as due to the BUYER and the amount so claimed by the BUYER will become
immediately payable;



(iv)if a notice of disagreement is delivered pursuant to Section 9.8(a)(ii), the
SELLER and the BUYER will attempt for a period of 20 (twenty) BUSINESS DAYS to
resolve any differences that they may have with respect to any matters
constituting the subject matter of such notice. If, at the end of such period,
the SELLER and the BUYER fail to reach an agreement in writing with respect to
all matters of disagreement, then all matters as to which agreement is not so
reached may, thereafter, be submitted to competent court pursuant to Section
12.9;

 



26

 

 

(b)if the Claim is the result of a claim, action, suit or proceedings asserted
or initiated by a third party against the SPV (the “Third Parties’ Claims”), in
addition to the procedure set out in Section 9.8(a):



(i)the SELLER will have the right to participate, and, to the maximum extent
permitted by Law, join, at its cost, by counsel or counsels of its choosing, in
the defence of any Third Parties’ Claim constituting the subject matter of the
relevant Claim Notice;



(ii)the SPV and the BUYER will procure that the SPV will cooperate with the
SELLER, for so long as the SELLER is participating in the defence of such Third
Parties’ Claim, including making available evidence within the control of the
SPV and keeping the SELLER timely informed of all facts, circumstances and
documents that regard or are connected to such Third Party Claim.

 

9.10Payments. All payments to be made pursuant to Section 9 will be made by the
SELLER within 10 (ten) BUSINESS DAYS from the latter of: (i) the date on which
the term referred to in Section 9.8(a)(ii) has expired, if the Claim Notice has
not been challenged by the SELLER pursuant to that Section or the date on which
the SELLER have acknowledged and accepted the Claim Notice pursuant to Section
9.8(a)(ii); or (ii) the date on which any matters contained in the Claim Notice
challenged by the SELLER has been finally agreed upon between the PARTIES in
writing pursuant to Section 9.8(a)(iv); or (iii) the date on which a decision
has been issued in accordance with Section 12.9.

  

9.12BUYER shall indemnify and hold harmless SELLER and its affiliates and
representatives (collectively, the “SELLER Indemnitees”) from and against any
and all LOSSES resulting from (i) any breach of any representation or warranty
made by BUYER in Section 8.2 or (ii) any failure of BUYER to perform any
covenant or agreement hereunder. Provisions under Section 9.9 shall apply,
mutatis mutandis, to SELLER Indemnities under this Section 9.12.

 

9.13       Survival of Representations and Warranties

 

Except for claims for indemnification relating to representations in Sections
8.1 (i), 8.1 (iii), 8.1 (v), 8.1 (xiii), 8.1 (xx), 8.1 (xxiii), 8.2 (i), 8.2
(ii) for which claims must be asserted on or prior to the fifth (5th)
anniversary of the CLOSING DATE, all claims for indemnification under Sections
8.1 and 8.2 with respect to the representations and warranties contained herein
must be asserted on or prior to twelve (12) months after the CLOSING DATE.

 



27

 

 

SECTION 10 - ACTIONS AND CONDUCT OF THE SPV UNTIL CLOSING

  

10.1Operation of the Business. During the period from the execution of this
AGREEMENT until the CLOSING DATE, the SELLER shall cause the SPV to conduct its
business in good faith, in compliance with all applicable laws, regulations and
administrative authorizations and only in the ordinary course of business. In
particular, with the express exception of activities relating to the ordinary
course of business of the SPV, the SELLER covenants and agrees that during such
period the SPV will not, without the BUYER’s previous written consent:

 

(a)increase or decrease the corporate capital, except for the necessity to meet
minimum capital requirements provided for by Italian law by utilizing SELLER’s
outstanding trade receivables towards each relevant SPV, for which BUYER’s
already expresses its consent;



(b)issue any debt instruments or execute any notes or other evidences of
indebtedness;



(c)solicit or cause its representatives to solicit, directly or indirectly, any
inquiries or proposals, participate, directly or indirectly, in any negotiations
or discussions, or provide, directly or indirectly, any information, concerning
the sale of any of the SHARES or of all or any portion of the SPV’ business;



(d)cause or permit any material change in the financial condition, properties,
assets, obligations, commitments, operations or prospects of the SPV (other than
changes in the ordinary course of business) or any other event or condition of
any nature that, individually or in the aggregate, has been or will be adverse
to the financial condition, properties, assets, obligations, commitments,
operations or prospects of the SPV or to its business;



(e)cause or permit any change in the SPV’s accounting system employed in
preparing its previous financial statements;



(f)cause or permit the SPV, directly or indirectly, to declare, reserve, set
aside, or pay any dividend or other distribution, or cause or permit any split,
combination, reclassification, redemption, purchase or other acquisition with
respect to any SHARE or any option to purchase the SHARE;



(g)cause or permit any sale, transfer, or other disposition (including, without
limitation, any direct or indirect creation, assumption or permitting of the
existence of any mortgage, pledge, deposit, conditional sale, lease or title
retention) including, without limitation, any sale, transfer or other
disposition between the SPV and the SELLER or any company participated by the
SELLER, other than:



1)purchases of materials in the ordinary course of business; and



2)contingent liabilities arising out of the endorsement in the ordinary and
normal course of the business of negotiable instruments in the course of
collection;



(h)cause or permit any joint venture, merger or consolidation of the SPV with
any other company, or any corporate action by the SPV effecting a complete or
partial liquidation or dissolution;



(i)cause or permit any amendment or modification (or agreement relating thereto)
of the by-laws of the SPV;



(j)cause or permit any material changes in the manner of conducting the SPV
business;

 



28

 

 

(k)grant a remuneration, or authorize or pay any bonus or other benefit or cause
or permit the SPV to make any loan or advance to any former or current
consultants, director of the SPV other than in the ordinary and normal course of
the business;



(l)make or enter into any agreement or other commitment for any expenditures for
capital assets and other than for ordinary and routine maintenance and repairs,
which maintenance and repair expenditures are not required to be capitalized;



(m)permit or cause the SPV to enter into any transaction not disclosed in, or
contemplated by, this AGREEMENT (including, without limitation, any contingent
obligations of the SPV by way of guaranty, endorsement, indemnity, warranty or
otherwise) other than in the ordinary and normal course of the business;



(n)enter into any agreement or commitment to do any of the actions set out in
this Section.

  

SECTION 11 – CERTAIN CLOSING UNDERTAKINGS

 

11.1SELLER will procure that at Closing the SPV and/or the SPV external
accountants and consultants deliver to BUYER’s designated director of the SPV,
all SPV official documents, corporates books, accounting ledgers,
correspondence, banking documents, internet banking credentials, GSE access
credentials, credentials required to access the SPV official certified mail box
and in general all documents, passwords and information necessary to continue
the regular activity and management of the SPV.

 

SECTION 12 – GENERAL PROVISIONS

 

12.1Method of Payment. Save for what expressly otherwise provided for under this
AGREEMENT, all payments to be made by one PARTY to the other pursuant to this
AGREEMENT shall be made in immediately available funds by wire transfer to the
bank account that has to indicated designated by the PARTY entitled to receive
the relevant payment at least 5 (five) BUSINESS DAYS prior to the date on which
the payment is due.    



12.2Confidentiality. Each PARTY hereto will hold, and will use its commercially
reasonable efforts to cause its respective representatives and advisers to hold,
in confidence from any person (other than its representatives or advisers, in
connection with this AGREEMENT, and with a demonstrable need-to-know), (i)
unless compelled to disclose by judicial or administrative process or by other
requirements of law or regulations derived there from (including without
limitation any disclosure required under applicable regulations in particular
any stock exchange regulations), or (ii) unless disclosed in an action or
proceeding brought by a PARTY hereto in pursuit of its rights or in the exercise
of its remedies hereunder, all documents and information, whether oral or
written, concerning the other PARTY or any of its affiliates furnished to it by
such PARTY or its representatives and advisers in connection with this AGREEMENT
or the transactions contemplated hereby, except to the extent that such
documents or information can be shown to have been:

 



29

 

 

(a)previously known by the PARTY receiving such documents or information without
an obligation of confidentiality;

 

(b)in the public domain (either prior to or after the furnishing of such
documents or information hereunder) through no fault of such receiving PARTY;

 

(c)later acquired by the receiving PARTY from another source if the other source
is not under an obligation to another PARTY hereto to keep such documents and
information confidential; or

 

(d)independently developed by the receiving PARTY without the use of the other
PARTY’s confidential information,

 

provided, however, that following the CLOSING the foregoing restrictions will
not apply to the BUYER’s use of documents and information concerning the SPV
furnished by the SELLER hereunder.

 

In the event the transactions contemplated hereby are not consummated, upon the
request of the other PARTY, each PARTY hereto will, and will cause its
respective representatives and advisers to, promptly (and in no event later than
5 (five) BUSINESS DAYS after such request) destroy or cause to be destroyed
(such destruction certified in writing) or return or cause to be returned all
copies of documents and information furnished by the other PARTY in connection
with this AGREEMENT or the transactions contemplated hereby. As an exception to
the above, a copy of such documents and information may be kept to the extent
required to comply with any applicable recording and/or retention mandatory
provisions of law.

 

In the event of any breach of this Section, the PARTIES acknowledge that the
non-breaching PARTY may suffer irreparable harm which is difficult to calculate
and therefore the relevant damages may be an inadequate remedy. Accordingly, the
PARTIES agree that the non-breaching PARTY shall be entitled to seek temporary
and permanent injunctive relief which may be available against the breaching
PARTY and its affiliates, and the other rights and remedies to which the
non-breaching PARTY may be entitled to at law, in equity and under this
AGREEMENT.

 

The foregoing confidentiality obligations shall survive the termination or the
consummation of the transactions contemplated hereby for a period of three (3)
years thereafter.

 

The PARTIES within 5 (five) days from the execution of this AGREEMENT and,
afterwards, from the CLOSING shall agree on a common text of a press release
regarding the transaction.

 

12.3Costs and expenses. Except as otherwise provided in this AGREEMENT, each of
the PARTIES hereto shall pay its own expenses incident to the preparation,
signature and performance of this AGREEMENT, whether or not the transactions
contemplated herein are consummated. Stamp duty and notarial fees and costs
relating to the transfer of the SHARE shall be borne by the BUYER.

 



30

 

 

12.4Entire Agreement. This AGREEMENT, including the DEED OF TRANSFER, embodies
the entire agreement between the PARTIES hereto and supersedes all prior
agreements, negotiations, offers and undertaking of the PARTIES with respect to
the transaction contemplated herein. Except for the DEED OF TRANSFER, there have
been and are no arrangements or warranties between the PARTIES other than those
set forth or provided for herein. This AGREEMENT may be amended only in writing
through a document duly signed by the BUYER and the SELLER.

 

12.5Notices. All notifications to be made on the basis of this AGREEMENT must be
sent in writing by registered letter with return receipt anticipated by
facsimile to the following addresses:

 

(GRAPHIC) [ex101001.jpg]     If to the SELLER:

 

Pronto-Verde AG

 

[ ]

 

(GRAPHIC) [ex101001.jpg]     If to the BUYER: 

 

Blue Sphere Corp.

 

[ ]

 

or to the different addresses subsequently communicated in writing by one PARTY
to the other PARTY.

 

A PARTY may notify the other PARTY of a change to its name, relevant addressee,
address or fax number for the purposes of this clause, provided that such notice
shall only be effective on: (i) the date specified in the notification as the
date on which the change is to take place; or (ii) if no date is specified or
the date specified is less than 5 (five) BUSINESS DAYS after the date on which
notice is given, the date following 5 (five) BUSINESS DAYS after notice of any
change has been given.

 

Notices shall be deemed to have been received on the date of transmission of the
facsimile, as indicated in the facsimile confirmation report.

 

In proving service it shall be sufficient to prove that the envelope containing
such notice was properly addressed and delivered to the address shown thereon,
and that the facsimile transmission was made and a facsimile confirmation report
was received, as the case may be.

  

12.6Waiver. Any waiver by a PARTY at any moment or for any period of time of any
provision of this AGREEMENT shall not be construed by the other PARTIES as a
renunciation of said provisions or rights, which may be enforced at any
subsequent moment.

 

12.7Assignment. Neither PARTY may assign any of its rights, title or interest
under this AGREEMENT without the prior consent of the other parties, except that
the BUYER shall always be entitled to assign, with no SELLER’s consent being
required, any of the BUYER’s rights arising out of this AGREEMENT (including
those arising from the indemnification provisions) to a company controlled by
the BUYER. Subject to the preceding sentence, this AGREEMENT will apply to, be
binding in all respects upon, and incur to the benefit of the successors and
permitted assignees of the PARTIES.

 



31

 

 

12.8Governing Law and Language. The construction, validity and performance of
this AGREEMENT shall be governed by the Laws of Italy. The AGREEMENT may be
translated into any language other than the English language, provided, however,
that, for all purposes, the English language text of the AGREEMENT shall
prevail.

 

12.10Exclusive jurisdiction. The PARTIES hereby submit to the exclusive
jurisdiction of the Court of Milan (Italy) any legal suit, action or proceeding
arising out of, or in connection with, this AGREEMENT.

 

12.11Announcements. Each of the PARTIES to this AGREEMENT hereby agrees with the
other PARTIES that, except as required to comply with the requirements of
mandatory provisions of law, no press release or similar public announcement or
communication will be made or caused to be made concerning the execution or
performance of this AGREEMENT unless specifically approved in advance by the
both PARTIES.

 

12.12Several liability. Anything to the contrary in this AGREEMENT or in any
applicable law notwithstanding, SELLER shall be liable against the BUYER under
this AGREEMENT.

 

12.14Binding Effect. This AGREEMENT shall be binding upon and inure to the
benefit of the PARTIES and their respective heirs, successors and permitted
assigns.

 

IN WITNESS THEREOF, the PARTIES hereto have signed this AGREEMENT and its
Exhibits on June 29, 2017 in Milan.

 



/s/ Mr. Shlomo Palas   /s/ Mr. Giovanni Di Vincenzo       BLUESPHERE CORP.  
PRONTO VERDE AG Mr. Shlomo Palas   Mr. Giovanni Di Vincenzo

 



32